Citation Nr: 0108526	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
unauthorized medical services received from February 1995 to 
June 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from May 1979 to May 
1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 decision of the Gainesville 
, Florida, Department of Veterans Affairs Medical Center 
(VAMC).



FINDING OF FACT

The appellant has no service connected disability.


CONCLUSION OF LAW

Payment or reimbursement of expenses for unauthorized medical 
services received from February 1995 to June 1999 is not 
warranted.  38 U.S.C.A. § 1728 (West 1991 & Supp. 2000); 
38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The appellant has 
identified no additional pertinent evidence, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the appellant and 
his representative have been adequately notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the payment or reimbursement of 
unauthorized medical expenses.  The Board concludes that the 
discussions in the June 2000 VAMC decision and statement of 
the case have informed the appellant and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the claim and that 
no further action is necessary to meet the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of he result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record, which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with the instant 
claim's review notwithstanding that implementing regulations 
have not yet been instituted.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows:  (a) the care or services not previously 
authorized were rendered for an adjudicated service-connected 
disability, or for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for any disability of a 
veteran with a total and permanent service-connected 
disability; and (b) there was a medical emergency, where 
delay would have been hazardous to the life or health of the 
veteran, and (c) Federal facilities were not feasibly 
available.  See 38 C.F.R. § 17.120 (2000).

In this case the appellant seeks payment for bowel and 
bladder care services rendered by his spouse between February 
1995 and June 1999.  He argued at a May 2000 hearing that 
this payment was warranted because VA employees at the 
Tallahassee Outpatient Clinic failed to inform him that he 
was eligible for the fee-basis program.  The claim was denied 
by the VAMC in June 2000 because the appellant was not 
service connected for any disability.  As a nonservice-
connected veteran, he was deemed ineligible for payment of 
unauthorized non-VA medical services.  The Board notes that 
the VAMC addressed addition ancillary issues, such as, fee-
basis care eligibility, which are not before the Board and do 
not provide a basis for the payment of unauthorized non-VA 
medical services under the applicable law.

The record shows that service connection for tetraplegia 
secondary to C4-5 dislocation was denied in February 2000.  
The appellant has no service connected disability at this 
time.  The first legal requirement for the payment of 
unauthorized medical expenses is the presence of a service-
connected disability.  See 38 C.F.R. § 17.120(a) (2000).  
Therefore, as a matter of law, the appellant's claim must be 
denied.  In those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

Additionally, the Board observes that the appellant's 
representative seeks remand of this case on the basis that a 
VA treatment record referred to by the VAMC in their decision 
is not of record.  However, the Board believes that, as the 
content of that treatment record is irrelevant to the outcome 
of this case, remand would serve no useful purpose.  See 
Soyini supra. at 546.

The representative appears to raise an argument that the 
failure to inform a potential beneficiary of potential 
benefits should give rise to a grant in benefits.  Even if we 
assume that there is a duty to inform, a violation of that 
duty does not create a right in the veteran to receive the 
benefit.  See Rodriguez v. West, 139 F.3d 1351 (1999).  The 
law is clear and provides limited exception to the rule that 
payment of certain medical expenses must be pre-approved.  
The veteran is not service connected and does not qualify for 
any theory of reimbursement.  Although the representative 
raises an argument, that argument would render 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 nullities.  The policy 
statement submitted by the representative does not establish 
any basis for ignoring the law. 


ORDER

Payment or reimbursement of expenses for unauthorized medical 
services received from February 1995 to June 1999 is denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

